DETAILED ACTION
The present application, filed on 09/30/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Second Office Action on the merits in response to applicant’s filing from 12/28/2021.
Claims 1-7 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2019-193498, filed on 10/24/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Although Chiyuusan states in the specification that trailing arm bracket 86 is included as a part of the bracket 72, it is clear shown in Figure 8, that trailing arm bracket 86 is not directly attached to bracket 72 in any way, and is directly and integrally connected to rocker member 16 (via a weld). Moreover, the rear side member 18 has been updated to include 97, which is integrally attached to the rear side member via a weld. The bracket 72 is updated to .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiyuusan (JP 2007/290665), as cited by Applicant.
Regarding claim 1, Chiyuusan discloses {Figures 1-8} a vehicle {12} comprising: a floor panel {22}; a rocker {16} extending along a side edge of the floor panel; a rear side member {18, (31, 44, 97)} located on a rear side of the rocker {16, 86} and extending along a front-rear direction of the vehicle; and a suspension {23}; wherein the suspension comprises: a trailing arm {32}; and a bracket {72} connected to the trailing arm {32} via a bush {64}, and the bracket 
Regarding claim 2, Chiyuusan discloses {Figures 1-8} the rocker {16, 86}, the rear side member {18 (31)}, and the bracket {72} are fastened to each other at the first fastening point by the first bolt {73}.
Regarding claim 6, Chiyuusan discloses {Figure 4} a central axis of the rear side member {18, 44} is located closer to a center of the vehicle {12} than a central axis of the rocker {16} at a connection {82} between the rear side member {18 (31)} and the rocker {16 (35-39)}.
Regarding claim 7, Chiyuusan discloses {Figure 8} the bracket {72 (32, 63, 71)} is located such that the bracket overlaps the rocker {16 (31, 83, 97)} when the bracket is viewed from below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyuusan in view of Mildner (US 2014/0015284).
Regarding claim 3, Chiyuusan discloses {Figure 7} an outdoor floor cross-member {21 (53)} protruding downward from the floor panel {22} and extending along a left-right direction of the vehicle, wherein the bracket {72} is fastened to the outdoor floor cross-member {21 (53)} at two fastening points by two bolts {73} as well as several spot welds.

Mildner teaches {Figures 1-6} a bracket {20} is fastened to an outdoor floor cross-member {10} at a third fastening point {27} by a third bolt {28}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the outdoor floor cross-member, the rear side member, and the bracket to be connected by a third bolt at a third point in order to achieve “a multiple structural connection and mechanical support of the reinforcing element” for mounting a control arm [0051-0052]. 
Regarding claim 5, Chiyuusan discloses {Figures 7-8} the rear side member {18 (31, 44, 97)}, the outdoor floor cross-member {21 (53)}, and the bracket {72 (32, 63, 71)} are fastened to each other at the two fastening points by two bolts {73} as well as several spot welds.
However, Chiyuusan does not explicitly teach the bracket, the rear side member, and the outdoor floor cross-member are fastened to each other at a third fastening point by a third bolt.
Mildner teaches {Figures 1-6} a rear side member {9}, the outdoor floor cross-member {10}, and the bracket {20} are fastened to each other at the third fastening point {27} by the third bolt {28}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the outdoor floor cross-member, the rear side member, and the bracket to be connected by a third bolt at a third point in order to achieve “a multiple structural connection and mechanical support of the reinforcing element” for mounting a control arm [0051-0052].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiyuusan in view of Son (US 2018/0134324).
Regarding claim 4, Chiyuusan does not explicitly disclose a storage configured to store an energy source, the storage being located below the floor panel and on a front side of the outdoor floor cross-member.
Son teaches {Figures 1-3} a storage {11, 12} configured to store an energy source {B}, the storage being located below the floor panel {5} and on a front side of an outdoor floor cross-member {8}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the vehicle floor panel to accommodate an energy source underneath in order to form a closed section, where the battery can be both protected and out of the way [0040-0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otoguro (US 2019/0276081) teaches a vehicle lower structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3614